Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 have been examined.
	Double Patenting	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,388,571. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1-17 of U.S. Patent No. 11,388,571 would encompass the broader claims 1-19 of the current application. 
Current application 
U.S. 11,388,571
1
1
2
1
3
2
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11
9
12
10
13
11
14
12
15
13
16
14
17
15
18
16
19
17


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim subject matter “the wireless communication portion in electrical communication with the proximity sensing portion disposed on the machine in a personal-alarm device disposed on the miner” is indefinite and ambiguous because it is unclear how can the proximity sensing portion disposed on the machine and in the same time such proximity sensing portion is in a personal alarm device disposed on the miner. According to the structure of the claim, the miner should be separated from the machine in order to protect such miner from injury by such machine. Is the machine supposed to be disposed in a personal-alarm device and then such machine is also disposed on the miner? Is the housing as part of the machine?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4,10-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoratti et al. (US 2006/0176160), in view of Hooper et al. (US 2015/0285906), in view of Frederick et al. (US 2009/0109049).
As per claim 1, Zoratti discloses an apparatus for a machine (Fig. 1; vehicle 10) comprising: 
a housing (would have been obviously shown by the body frame of the vehicle which enclosing the detection and processing components); 
a proximity sensing portion (object sensor 32; Fig. 4,6; Para. 21) disposed in the housing (the proximity sensing portion would have been obviously mounted and installed in the vehicle frame) having a field source (the object sensor 32 may be a variety of range sensors including technologies such as radar, ultrasonic, infrared, or laser having field source; Para. 11-12,25) which produces a field (Para. 11-12, 25) that is used to sense a location of the object relative to the machine (vehicle) (Para. 4,7,24); and 
a wireless communication portion (36) disposed in the housing (the wireless communication portion would have been obviously mounted and installed in the vehicle frame) through which the field produced by the field source is changed remotely and wirelessly from outside the housing based on signals wirelessly received to reprogram and change the field (Para. 11-12, 25; since each of the field is programmable, therefore the modification from the remote programming device would have been obviously “reprogram" the field), 
the wireless communication portion in electrical communication with the proximity sensing portion (Fig. 4,6).
The invention of Zoratti does not explicitly mention protecting a miner from injury by a machine in a mine and sensing the location of that person.
Examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477- 78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett- Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Much of the recitations in the claims are merely recitations of the intended use of the detecting a person instead of an object as shown by Zoratti wherein such person is protected by the apparatus from injury.  In addition, much of the recitations in the claims are merely recitations of the intended use of the monitoring system for protecting a miner from a machine.
In the analogous art of proximity sensing apparatus, Hooper shows the detected objects can be such as another vehicle, a pedestrian, etc. (Para. 98) wherein the apparatus is configured to detect a potential collision and triggering an alarm signal to warn an operation.  In other words, such collision detection and alarm feature would able to protect such pedestrian or the driver of another vehicle from injury by the host vehicle.  
Therefore, it would have been obvious at the time the invention was made to modify the object detection as suggest by Zoratti to include pedestrian/person detection as suggest by Hooper because it would be a simple substitution of one known element for another to obtain predictable results. 
In the analogus art of protection system, Frederick shows an apparatus for protecting a miner from injury by a machine (Para. 26) in a mine comprising: 
an explosion-proof housing (Para. 34); 
a proximity sensing portion (82 in view of 84,86,88,90) disposed in the explosion-proof housing having a magnetic field source (88,90) which produces a magnetic field that is used to sense a location of the miner relative to the machine (Para. 14,30-33; Fig. 1-2). Official Notice: similar structure and arrangement are also found in Frederick et al. (US 2009/0256715). The invention of Frederick further show the magnetic field source can be changed and/or adjusted (Para. 32).
Therefore, it would have been obvious at the time the invention was made to include protecting a miner as suggest by Frederick to the combined person detection of Zoratti in view of Hooper because it would provide an alternative environment for the system to be used, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 2, the combined invention of Zoratti in view of Hooper and Frederick meets the limitation of claim and Zoratti further shows the proximity sensing portion includes at least a first microprocessor (50 in view of the controller 30), and the first microprocessor is reprogrammed remotely and wirelessly from outside the housing through the wireless communication portion (Para. 11-12, 25; Fig. 6).
As per claim 3, the combined invention of Zoratti in view of Hooper and Frederick meets the limitation of claim and Zoratti further shows the wireless communication portion includes a receiver (36 which include receiver) through which signals to change the field are received wirelessly (Fig. 4; Para. 25).
As per claim 4, the combined invention of Zoratti in view of Hooper and Frederick meets the limitation of claim and Zoratti further shows the wireless communication portion includes a transmitter (36 which include transmitter) from which transmission signals are sent wirelessly from the housing (Fig. 4; Para. 25).
As per claims 10-13; they correspond to claims 1-4; they are rejected for the similar reasons set forth.  Zoratti further shows moving the machine (Para. 6,16,22,28).  The claim subject matter “a location of the miner" is interpreted as a location of the person which is met by Zoratti.
As per claim 19, it corresponds to claim 1 and 10; it is therefore rejected for the similar reason set forth.  In addition, Zoratti shows a wireless communication network (the wireless network between 30 and 38; Fig. 4) in communication with the wireless communication portion (36); and a controller remote (38) from the apparatus in communication with the network through which the controller remotely and wirelessly communicates with the apparatus to change the field produced by the field source (Fig. 4; Para. 11-12, 25).  
Claims 5-7, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zoratti et al. (US 2006/0176160), in view of Hooper et al. (US 2015/0285906), further in view of Frederick et al. (US 2009/0109049) and Miller et al. (US 2014/0266785).
As per claims 5-7, 14-16, the combined invention meets the limitation of claim, but does not explicitly mention the claim subject matter as recited in claims 5-7 and 14-16. 
As known in the art, the wireless technology could be any known type of wirelessly communication wherein Wi-Fi is one of the well-known type of wirelessly technology. 
In the analogous art of senor system, Miller shows the senor unit can be adjusted through wirelessly signal (Para. 89,92,129), in which would further show the wireless communication portion includes a Wi-Fi module having the transmitter and the receiver; the wireless communication portion includes a Wi-Fi microprocessor in electrical communication with the Wi-Fi module (Fig. 3, wherein the associated microprocessor could be implemented as Wi-Fi microprocessor).  Miller further shows the wireless communication portion includes a real-time clock in electrical communication with the Wi-Fi microprocessor which provides a timestamp for data received by the Wi-Fi microprocessor and stored in a memory of the Wi-Fi microprocessor (Fig. 3; Para. 89,92,129,11,203,206).
Therefore, it would have been obvious at the time the invention was made to modify the invention as suggest by the combined invention to include the Wi-Fi microprocessor and the associated real time clock arrangement as suggest by Miller because it would be an implementation of one known element in the art to yield a predictable result, for example, Wi-Fi communication.  The timestamping function would allow the apparatus to record data that is associated with the Wi-Fi or wirelessly data for further data processing and analysis, thereby increasing the accuracy of the invention. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zoratti et al. (US 2006/0176160), in view of Hooper et al. (US 2015/0285906), further in view of Frederick et al. (US 2009/0109049) and Miller et al. (US 2014/0266785) and Stolarczyk et al. (US 2009/0140852).
As per claims 8 and 17, the combined invention meets the limitation of claim, but does not explicitly mention the wireless communication portion includes an antenna and the housing includes a gland through which the antenna extends from the housing.
In the analogous art of wireless communication apparatus, Stolarczyk shows the wireless communication portion includes an antenna and the housing includes a gland through which the antenna extends from the housing (Para. 313).
Therefore, it would have been obvious at the time the invention was made to modify the invention as suggest by the combined invention to include the gland structure as suggest by Stolarczyk because it would allow the antenna to be sealed in respect to the housing, thereby increasing the protection of the apparatus.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689